— Appeal from an order of the Supreme Court, Monroe County (Gail A. Donofrio, A.J.), entered October 9, 2009 in a divorce action. The order, insofar as appealed from, upon reargument adhered to the court’s prior decision denying defendant’s motion to dismiss the complaint.
Now, upon the stipulation discontinuing action signed by the attorneys for the parties on February 18, 2010 and filed in the Monroe County Clerk’s Office on February 24, 2010,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Smith, J.P., Carni, Lindley, Sconiers and Pine, JJ.